Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' amendments and arguments filed in their response dated 01/19/2021 are acknowledged; in said amendment, applicants have amended claims 1-3, 5, 7, 22, 25-26, 40-41, 43, 49-60 and 70, cancelled claims 30, 34 and 61-62 and added new claims 90-95. Amended Claims 1-7, 22, 25-26, 39-60, 63-67, 70-76, 80-85, 87 and 90-95 are pending in this application;  Group I, claims 1-7, 22, 25, 39-60, 63 and 90-95 in part and elected sequence SEQ ID NO: 1 and as species UGT76G1, reading on the elected invention is now under consideration for examination; claims 26, 64-67, 70-76, 80-85 and 87 and non-elected species in the elected Group I, claims 56-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Objections and rejections not reiterated from previous action are hereby withdrawn. 
New-Claim Rejections: 35 USC § 112(b)
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant The attempt to incorporate subject matter of claims 56-57 into this application by reference to accession number “…UGT74G1 (Accession No. AAR06920.1), UGT76G1 (Accession No. AAR06912.1), UGT85C2 (Accession No. AAR06916.1)” or foreign patent is ineffective because essential subject matter can be incorporated by reference to U. S. patent or patent publication. Appropriate correction is required.
The following is noted from MPEP 608.01(p)(I)(A):
An application as filed must be complete in itself in order to comply with 35 U.S.C. 112. Material nevertheless may be incorporated by reference. An application for a patent when filed may incorporate "essential material" by reference to (1) a U.S. patent, or (2) a U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. See 37 CFR 1.57(d). 

"Essential material" is defined in 37 CFR 1.57(d)  as that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). In any application that is to issue as a U.S. patent, essential material may only be incorporated by reference to a U.S. patent or patent application publication.

Other material ("nonessential subject matter") be incorporated by reference to (1) patents or applications published by the United States or foreign countries or regional patent offices, (2) prior and concurrently filed, commonly owned U.S. applications, or (3) non-patent publications. Nonessential subject matter is subject matter referred to for purposes of indicating the background of the invention or illustrating the state of the art. See 37 CFR 1.57(e).

56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 56-57 recite the phrase “…UGT74G1 (Accession No. AAR06920.1), UGT76G1 (Accession No. AAR06912.1), UGT85C2 (Accession No. AAR06916.1)”. The metes and bounds of claims 56-57 are not clear, as there is no specific structure associated with the “…UGT74G1 (Accession No. AAR06920.1), UGT76G1 (Accession No. AAR06912.1), UGT85C2 (Accession No. AAR06916.1)” and hence the breadth of the claims are unclear. Examiner further notes while gene designation “…UGT74G1 (Accession No. AAR06920.1), UGT76G1 (Accession No. AAR06912.1), UGT85C2 (Accession No. AAR06916.1)” remains the same, the structure may vary due to constant curation of gene databases and submitted updated sequence versions and hence the version encompassed in claims 56-57 is not clear. Examiner suggests providing a sequence structure along with SEQ ID NO for “…UGT74G1 (Accession No. AAR06920.1), UGT76G1 (Accession No. AAR06912.1), UGT85C2 (Accession No. AAR06916.1)”. Thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite the specific SEQ ID NOs. Clarification and correction is required.
Maintained-Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7, 22, 25, 39-60, 63 and 90-95 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application amended claims 1-10, 14-16, 21 and 27-34 (dated 02/06/2020) of Wichmann et al., 16/637,188 (US 2020/0165651 A1). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims 1-10, 14-16, 21 and 27-34 (dated 02/06/2020) of the recited reference co-pending application Wichmann et al., 16/637,188 (US 2020/0165651 A1) above encompass a genetically modified host cell/S.cerevisiae comprising a genus of heterologous polypeptides in the biochemical pathway for the production of steviol glycoside, rebaudiosides …; said reference polypeptides having 100% sequence Pisum sativum and method of use, as claimed in claims 1-7, 22, 25, 39-60, 63 and 90-95 of the instant application, and falls entirely within the scope of co-pending claims 1-10, 14-16, 21 and 27-34 (dated 02/06/2020) in co-pending reference application Wichmann et al., 16/637,188 (US 2020/0165651 A1).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicants’ have traversed the above ODP rejection with the following argument: (see page 13 of Applicants’ REMARKS dated 01/19/2021). 
Applicants’ argue: “…Claims 1-7, 22, 25 and 39-63 of the instant application were provisionally rejected under the judicially created doctrine of obviousness-type double patenting as allegedly being unpatentable over amended claims 1-10, 14-16, 21 and 27-34 (dated 02/06/2020) of co-pending application US Patent Application No. 16/637,188 (Wichmann et al.; US Publication No. 2020/0165651 Al). Applicants respectfully maintain that this objection is moot as of the date of this amendment, as the pending claims of pending US App. 16/637,188, which recite a Saccharomyces cerevisiae host cell comprising a kaurene oxidase, do not teach or suggest the pending claims of the instant application.”
Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons. Contrary to applicants’ arguments, the ordering of subject-matter/claimed subject-matter as a whole including the dependent claims in both the instant application and the reference claims in Wichmann et al., 16/637,188 (US 2020/0165651 A1) are one and the same or similar or encompass the same overlapping subject-matter. For example the dependent claims 57 and 63 of the instant claims/instant 
57. (Currently amended) The genetically modified host cell of claim [[1]] 45, wherein the one or more enzymes of the pathway comprise a geranylgeranyl diphosphate synthase, a copalyl diphosphate synthase, a ent-kaurene synthase, a kaurene oxidase, a kaurenoic acid hydroxylase, a cytochrome P450 reductase, UGT74G1 (Accession No. AAR06920.1), UGT76G1 (Accession No. AAR06912.1T UGT85C2 (Accession No. AAR06916.1), and UGT91D (SEP ID NO:7); and 
63. (Previously Presented) The genetically modified host cell of claim 1, wherein the yeast is Saccharomyces cerevisiae.
Similarly, the dependent claims 21 and 27 in Wichmann et al., 16/637,188 (US 2020/0165651 A1) application recite the following and reproduced below:  
21. (Currently Amended) The genetically modified Saccharomyces cerevisiae host cell of claim 16. wherein the one or more enzymes of the pathway comprise a geranylgeranyl diphosphate synthase, copalyl diphosphate synthase, ent-kaurene synthase, kaurenoic acid hydroxylase, cytochrome P450 reductase, and one or more uridine 5'-diphosphate-dependent glycosyltransferases.; and
28. (Currently Amended) The genetically modified Saccharomyces cerevisiae host cell of claim 16 wherein the one or more enzymes of the pathway comprise UGT74G1, UGT76G1, UGT85C2, UGT91D, or UGT40087 or its variant.
Furthermore, the instant application and the co-pending application Wichmann et al., 16/637,188 (US 2020/0165651 A1) use open-ended transitional term “comprising” which is inclusive of additional un-recited elements. The scope of instant pending claims and reference claims in Wichmann et al., 16/637,188 (US 2020/0165651 A1) are both 
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-7, 25, 39-60, 63 and 90-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-7, 25, 39-60, 63 and 90-95 of the instant application as interpreted are directed to any genetically modified yeast host cell …(genus of yeasts/hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80%-95% sequence identity to SEQ ID NO: 1; said UDP-glycosyltransferase is encoded by any nucleic acid having at least 80%-95% sequence identity to SEQ ID NO: 13; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see and 35 U.S.C. 112(b) rejections above for claims interpretation). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any genetically modified yeast host cell …(genus of yeasts/hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80%-95% sequence identity to SEQ ID NO: 1; said UDP-glycosyltransferase is encoded by any nucleic acid having at least 80%-95% sequence identity to SEQ ID NO: 13; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see and 35 U.S.C. 112(b) rejections above for claims interpretation). 
No information, beyond the characterization of a few species: isolated specific recombinant hosts/specific cellular context/S. cerevisiae comprising specific structures SEQ ID NO: 1, SEQ ID NO: 13 or SEQ ID NO: 24 (with UDP-glycosyltransferase activity); and specific recombinant hosts/specific cellular context/S. cerevisiae further comprising specific pathway enzymes as disclosed in prior art (see 35 U.S.C. 103 rejection below) and the method of use of said recombinant host for the production of steviol glycoside/rebaudiosides (for details see Examples 1-12, pages 70-84 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any genetically modified yeast host cell …(genus of yeasts/hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80%-95% sequence identity to SEQ ID NO: 1; said UDP-glycosyltransferase is encoded by any nucleic acid having at least 80%-95% sequence identity to SEQ ID NO: 13; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see and 35 U.S.C. 112(b) rejections above for claims interpretation).
The genus of recombinant host cells comprising a genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1, 13, or 24 with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-
	As stated above, no information beyond the characterization of a few species: isolated specific recombinant hosts/specific cellular context/S. cerevisiae comprising specific structures SEQ ID NO: 1, SEQ ID NO: 13 (with UDP-glycosyltransferase activity); and specific recombinant hosts/specific cellular context/S. cerevisiae further comprising specific pathway enzymes as disclosed in prior art (see 35 U.S.C. 103 rejection below) and the method of use of said recombinant host for the production of steviol glycoside/rebaudiosides (for details see Examples 1-12, pages 70-84 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides in a genus of host cells. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written 
Applicants’ have traversed the above 35 U.S.C. 112(a) written-description with the following arguments: (see page 14 of Applicants’ REMARKS dated 01/19/2021). 
Applicants’ argue: “…Applicant understands that protein mutations can change the function of a protein, and that a single residue’s difference can result in different functional activity of an enzyme. However, Applicant notes that claim 1 requires that the protein, regardless of its percent homology to SEQ ID NO: 1, act as a UDP-glycosyltransferase. A genetically modified cell comprising a protein with 85% homology to SEQ ID NO: 1, wherein said protein acts as a malonyl decarboxylase, would not be covered by the claim. Only peptides with homology to SEQ ID NO: 1 which have UDP-glycosyltransferase activity are covered by the claim. As a result, Applicant maintains that the claims do associate a claimed structure with a specific function.”
Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Examiner continues to maintain the rejection for reasons stated on record in the Office-action dated 08/28/2020, supporting evidence provided therein and additionally for the following reasons.
Additionally, applicants’ arguments are self-contradictory, on the one hand to overcome the 35 U.S.C. 112(a) written description and enablement rejection applicants’ argue “…Applicant understands that protein mutations can change the function of a protein, and that a single residue’s difference can result in different functional activity of an enzyme. However, Applicant notes that claim 1 requires that the protein, regardless of its percent homology to SEQ ID NO: 1, act as a UDP-glycosyltransferase. A genetically modified cell comprising a protein with 85% homology to SEQ ID NO: 1, wherein said protein acts as a malonyl decarboxylase, would not be covered by the claim. Only peptides with homology to SEQ ID NO: 1 which have UDP-glycosyltransferase activity are covered by the claim. As a result, Applicant (see last ¶, page 14 of Applicants’ REMARKS dated 01/19/2021) and on the other hand to overcome 35 U.S.C. 103(a) rejection applicants’ argue “…Applicant respectfully points out that Bennetzen et al. merely discloses -80% of the genome sequences of Setaria italic (foxtail millet). While it allegedly discloses the sequence of SEQ ID NO:1, Applicant respectfully notes that no sequences are specifically presented in the paper, or supplementary materials. Further, no attempt has been made to correlate any of the genomic sequences with any functional activity. At most, the paper states that ‘Setaria is well situated to serve as a model for important crops such as pearl millet, proso millet, and switchgrass.” (See, Supplementary note 4). No attempt is made to associate any of the genomic sequences with specific enzymatic activity, and one of skill in the art, with knowledge of Bennetzen would have no motivation to insert any of the genomic sequences of Setaria into yeast to create a cell capable of making increased levels of rebaudioside M. Nor would one of skill in the art expect that insertion of a Setaria sequence into a yeast cell would yield a yeast cell with increased levels of rebaudioside M.”
Applicants’ are now stating in the instant response, that one of skill in the art would not require a large and prohibitive amount of experimentation to perform the instant claims because “Only peptides with homology to SEQ ID NO: 1 which have UDP-glycosyltransferase activity are covered by the claim”. Applicant's arguments contradict each other because one argument says one of skill in the art would not be motivated to look at the teachings of Bennetzen et al., “Applicant respectfully notes that no sequences are specifically presented in the paper, or supplementary materials. Further, no attempt has been made to correlate any of the genomic sequences with any functional activity”. The reference is either enabled or it is not and examiner takes the position a skilled artisan would be motivated to employ the UDP-glycosyltransferase of Bennetzen et al., and annotated as UDP-glycosyltransferase has 100% sequence identity to SEQ ID NO: 1 of the instant invention and the use of UDP-glycosyltransferase in the synthesis of Rebaudiosides is well established in the art; for details see the references and arguments provided below to maintain the 103(a) rejection. Examiner also takes the position that if it is not enabled in the disclosure of Bennetzen et al., then, applicant’s claims are not enabled because they recite the exact elements (same structure having 100% sequence identity to SEQ ID NO: 1 of the instant application) recited in disclosure of Bennetzen et al. Applicants’ have stated that “…Further, no attempt has been made to correlate any of the genomic sequences with any functional activity …” and is not enabled and thus applicants’ own claims encompassing many variants of unlimited and undefined structures i.e., polypeptides encompassing 80%-95% sequence identity to SEQ ID NO: 1 of the instant application are not enabled and there is no evidence of possession, as the specification does not show a single variant of SEQ ID NO: 1 or SEQ ID NO: 13 having the associated function.
Furthermore, Blast analysis, rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide or the encoding polynucleotide. Examiner reiterates that neither the specification nor the prior art teaches any specific variants and mutants of individual wild-type/parental polypeptides comprising an amino acid sequence having at least 80%-95% sequence identity to amino acid sequences of SEQ ID NO: 1, … or SEQ ID NO: 13 … and having the associated function. 
Contrary to applicants’ arguments, while methods to produce variants of a known sequence, such as site-specific mutagenesis, random mutagenesis, etc., are well known i.e., any polypeptide having 80% sequence identity to amino acid sequences of SEQ ID NO: 1, … or SEQ ID NO: 13 (a broad genus of polypeptides and encoding polynucleotides), requires that one of ordinary skill in the art know or be provided with guidance for the selection, i.e., which of the infinite number of variants, have the activity. Without such guidance, one of ordinary skill would be reduced to the necessity of producing and testing all of the virtually infinite possibilities. For the rejected claims, this would clearly constitute undue experimentation and lack of evidence of possession or enablement. 
Examiner’s position is supported by the following scientific evidence: Guo et al., (PNAS., 2004, Vol. 101 (25): 9205-9210) teach that the percentage of random single-substitution mutations, which inactivate a protein, using a protein 3-methyladenine DNA glycosylase as a model, is 34% and that this number is consistent with other studies in other proteins (p 9206, paragraph 4). Guo et al., (supra) further show that the percentage of active mutants for multiple mutations appears to be exponentially related to this by the simple formula (0.66)^X X 100% where x is the number of mutations introduced (Table 1). Applying this estimate to the polypeptide recited in the instant application, for example 80% sequence identity to SEQ ID NO: 1 allows up to ~83 mutations or amino acid residue changes within the amino acid residues of SEQ ID NO: 1 (436 amino acids) and thus, only (0.66)^83 X 100% or 1.1 x 10-13 % of random mutants having 80% sequence identity to amino acid residues of SEQ ID NO: 1 would be active. Current techniques in the art (i.e., high throughput mutagenesis and screening techniques) would potentially allow for finding a reasonable number of active not been provided in the instant specification. Applying this estimate to the instant polypeptide, a functional equivalent thereof with 80% sequence identity to SEQ ID NO: 1 having the associated function/activity of UDP-glycosyltransferase as recited in claims 1-7, 25, 39-60, 63 and 90-95, an extremely low number of active mutants will be present among an enormously large number of inactive mutants and as such screening for these active mutants would be burdensome and undue experimentation when there is no guidance provided in the specification and there is no evidence of possession.
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 

Examiner would like to reiterate
 “The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”


Maintained-Enablement
II. Claims 1-7, 25, 39-60, 63 and 90-95 are rejected under 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: isolated specific recombinant hosts/specific cellular context/S. cerevisiae comprising specific structures SEQ ID NO: 1, SEQ ID NO: 13 or SEQ ID NO: 24 (with UDP-glycosyltransferase activity); and specific recombinant hosts/specific cellular context/S. cerevisiae further comprising specific pathway enzymes as disclosed in prior art (see 35 U.S.C. 103 rejection below) and the method of use of said recombinant host for the production of steviol glycoside/rebaudiosides (for details see Examples 1-12, pages 70-84 of specification). However, specification does not reasonably provide enablement for any genetically modified yeast host cell …(genus of yeasts/hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80%-95% sequence identity to SEQ ID NO: 1; said UDP-glycosyltransferase is encoded by any nucleic acid having at least 80%-95% sequence identity to SEQ ID NO: 13; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-7, 25, 39-60, 63 and 90-95 are so broad as to encompass: any genetically modified yeast host cell …(genus of yeasts/hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80%-95% sequence identity to SEQ ID NO: 1; said UDP-glycosyltransferase is encoded by any nucleic acid having at least 80%-95% sequence identity to SEQ ID NO: 13; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number few species: isolated specific recombinant hosts/specific cellular context/S. cerevisiae comprising specific structures SEQ ID NO: 1, SEQ ID NO: 13 or SEQ ID NO: 24 (with UDP-glycosyltransferase activity); and specific recombinant hosts/specific cellular context/S. cerevisiae further comprising specific pathway enzymes as disclosed in prior art (see 35 U.S.C. 103 rejection below) and the method of use of said recombinant host for the production of steviol glycoside/rebaudiosides (for details see Examples 1-12, pages 70-84 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any genetically modified yeast host cell …(genus of yeasts/hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80%-95% sequence identity to SEQ ID NO: 1; said UDP-glycosyltransferase is encoded by any nucleic acid having at least 80%-95% sequence identity to SEQ ID NO: 13; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by these claims in a genus of host cells.	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled 
	The specification does not support the broad scope of the claims which encompass: any genetically modified yeast host cell …(genus of yeasts/hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80%-95% sequence identity to SEQ ID NO: 1; said UDP-glycosyltransferase is encoded by any nucleic acid having at least 80%-95% sequence identity to SEQ ID NO: 13; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see and 35 U.S.C. 112(b) rejections above for claims interpretation) as claimed in claims 1-7, 25, 39-60, 63 and 90-95, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 1 or 13 … having the amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired 
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in a genus of host cells. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of encoding polynucleotides and polypeptides having the desired biological characteristics in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the 

Applicants’ have traversed the above 35 U.S.C. 112(a) enablement with the following arguments: (see page 15 of Applicants’ REMARKS dated 01/19/2021). 
Applicants’ argue: “…In response to the objection that the specification does not provide enablement for any genetically modified host cell, Applicant has amended claim 1 to specifically recite that the host cell is yeast, incorporating the limitations of original claim 62.”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 01/19/2021 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 1-7, 25, 39-60, 63 and 90-95.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7, 22, 25, 39-60, 63 and 90-92 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon et al., (US 10,017,804) and in view of Bennetzen et al., (Nat. Biotechnol., 2012, Vol. 30(6): 555-561; UniProtKB/TrEMBL Accession# K4AME6; annotated as UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignment), Ono et al., (US 10,000,783, UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 7 of the instant invention; see provided sequence alignment) and Markosyan et al., (US 9,752,174).
Claims 1-4, 7, 22, 25, 39-60, 63 and 90-92, as interpreted are directed to any genetically modified yeast host cell …(genus of yeasts/hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80% sequence identity to SEQ ID NO: 1; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more also see, 35 U.S.C. 112(b) rejections above for claims interpretation). 
Simon et al., (US 10,017,804) teach genetically modified yeast cells/S. cerevisiae comprising specific structures with UDP-glycosyltransferase activity (UGT74G1 (Accession No. AAR06920.1; and UGT85C2 (Accession No. AAR06916.1; see References cited, page 6 and Example 2, col. 46); and said specific recombinant hosts/specific cellular context/S. cerevisiae further comprising specific pathway enzymes geranylgeranyl diphosphate synthase, copalyl diphosphate synthase, ent-kaurene synthase including bi-functional enzymes, kaurene oxidase, kaurenoic acid hydroxylase, cytochrome P450 reductase and additional UDP-glycosyltransferases and able to synthesize steviol glycosides and rebaudiosides A, B, D, E and M (RebA/D/E/M). Applicants are directed to the following sections in Simon et al., (US 10,017,804): Abstract; Fig. 1, Fig. 3-5; col. 2, lines 5-56;Table 1;  col. 8, lines 34-67 to col. 9, lines 1-40; Table 2-Table 7; col. 7, lines 10-35; col. 17, lines 1-67 to col. 8, lines 1-16; and entire document.
Simon et al., (US 10,017,804) are silent regarding said UDP-glycosyltransferase 80% sequence identity to SEQ ID NO: 1; (as in claims 1, 3, 7, 25 and 90-92). 
However, regarding claims 1, 3, 7, 25 and 90-92, Bennetzen et al., (Nat. Biotechnol., 2012, Vol. 30(6): 555-561; UniProtKB/TrEMBL Accession# K4AME6; annotated as UDP-glycosyltransferase) disclose reference polypeptides and encoding polynucleotides having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignment.
Regarding claims 41-42, analogous art Markosyan et al., (US 9,752,174) advantageously provide teaching, suggestion and motivation regarding biochemical characterization and catalytic properties, including determination of structural isomers of RebM/RebM2 catalyzed by any given UDP-glycosyltransferase, including UGT76G1 (Accession No. AAR06912.1) and its variants (see Examples 1, 26 and 34) and the use of preparative HPLC methods for the determination of structural isomers of RebM/RebM2   (as in claims 41-42). Applicants are directed to the following sections Markosyan et al., (US 9,752,174): Abstract; col. 2, lines 4-62; col. 4, lines 16-60; and entire document. 
Regarding amended claims 56-57, Ono et al., (US 10,000,783) disclose a UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 7 of the instant invention (see provided sequence alignment); and method of use for producing various Rebaudiosides; applicants’ are also directed to the following sections in US 10,000,783: Abstract; Fig. 1-2; col. 2, lines 45-67; and entire document.   
  Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Simon et al., and utilize the UDP-glycosyltransferase disclosed by Bennetzen et al., and Ono et al., in the claimed genetically modified yeast cell for the production of RebM … of the instant invention and also determine the isomers formed by the catalytic reaction of any given UDP-glycosyltransferase by the methods disclosed by Markosyan et al., depending on the obtained from various sources are employed in various industrial settings for the production of rebaudiosides A/E/M as suggested by Simon et al., and Markosyan et al., and the combined references Simon et al., Bennetzen et al., Ono et al., and Markosyan et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Regarding specific concentration of producing RebM and RebM2 ratio are also provided/suggested in the combination of references, and examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1-4, 7, 22, 25, 39-60, 63 and 90-92 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references). Furthermore, at the time of the instant invention was made it was routine in the art to employ and perform biochemical characterization and determine catalytic properties, including determination of structural isomers of RebM/RebM2 catalyzed by any given UDP-glycosyltransferase and the use of preparative HPLC methods for the determination of structural isomers of RebM/RebM2.
Given this extensive teaching in prior art (Simon et al., Bennetzen et al., Ono et al., and Markosyan et al.,) i.e., any genetically modified yeast host cell …(genus of yeasts/hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: UDP-glycosyltransferase having at least 80% sequence identity to SEQ ID NO: 1; said genetically modified host cell further comprising heterologous nucleic acids of undefined and unlimited structures encoding one or more enzymes of a pathway for making steviol glycoside, RebA, RebE, RebM and undetectable levels of RebM2, said pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… including mutants and variants of undefined/unlimited structures (also see, 35 U.S.C. 112(b) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 1-4, 7, 22, 25, 39-60, 63 and 90-92 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-4, 7, 22, 25, 39-60, 63 and 90-92 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon et al., (US 10,017,804) and in view of Bennetzen et al., (Nat. Biotechnol., 2012, Vol. 30(6): 555-561; UniProtKB/TrEMBL Accession# K4AME6; annotated as UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignment), Ono et al., (US 10,000,783, UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 7 of the instant invention; see provided sequence alignment) and Markosyan et al., (US 9,752,174).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments; said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 15-17 of Applicants’ REMARKS dated 01/19/2021). 
Applicants’ argue (A): “… Applicant respectfully points out that Bennetzen et al. merely discloses -80% of the genome sequences of Setaria italic (foxtail millet). While it allegedly discloses the sequence of SEQ ID NO: 1 Applicant respectfully notes that no sequences are specifically presented in the paper, or supplementary materials. Further, no attempt has been made to correlate any of the genomic sequences with any functional activity. At most, the paper states that ‘Setaria is well situated to serve as a model for important crops such as pearl millet, proso millet, and switchgrass.” (See, Supplementary note 4). No attempt is made to associate any of the genomic sequences with specific enzymatic activity, and one of skill in the art, with knowledge of Bennetzen would have no motivation to insert any of the genomic sequences of 
Reply (A): Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons:
Applicants’ arguments are self-contradictory, on the one hand to overcome the 112(a) written description and enablement rejection applicants’ argue “…Applicant understands that protein mutations can change the function of a protein, and that a single residue’s difference can result in different functional activity of an enzyme. However, Applicant notes that claim 1 requires that the protein, regardless of its percent homology to SEQ ID NO: 1, act as a UDP-glycosyltransferase. A genetically modified cell comprising a protein with 85% homology to SEQ ID NO: 1, wherein said protein acts as a malonyl decarboxylase, would not be covered by the claim. Only peptides with homology to SEQ ID NO: 1 which have UDP-glycosyltransferase activity are covered by the claim. As a result, Applicant maintains that the claims do associate a claimed structure with a specific function.” (see last ¶, page 14 of Applicants’ REMARKS dated 01/19/2021) and on the other hand to overcome 103(a) rejection applicants’ argue “…Applicant respectfully points out that Bennetzen et al. merely discloses -80% of the genome sequences of Setaria italic (foxtail millet). While it allegedly discloses the sequence of SEQ ID NO:1, Applicant respectfully notes that no sequences are specifically presented in the paper, or supplementary materials. Further, no attempt has been made to correlate any of the genomic sequences with any functional activity. At most, the paper states that ‘Setaria is well situated to serve as a model for important crops such as pearl millet, proso millet, and switchgrass.” (See, Supplementary note 4). No attempt is made to associate any of the genomic sequences with specific enzymatic activity, and one of skill in the art, with knowledge of Bennetzen would have no motivation to insert any of the genomic sequences of 
Applicants’ are now stating in the instant response, that one of skill in the art would not require a large and prohibitive amount of experimentation to perform the instant claims because “Only peptides with homology to SEQ ID NO: 1 which have UDP-glycosyltransferase activity are covered by the claim”. Applicant's arguments contradict each other because one argument says one of skill in the art would not be motivated to look at the teachings of Bennetzen et al., “Applicant respectfully notes that no sequences are specifically presented in the paper, or supplementary materials. Further, no attempt has been made to correlate any of the genomic sequences with any functional activity”. The reference is either enabled or it is not and examiner takes the position a skilled artisan would be motivated to employ the UDP-glycosyltransferase of Bennetzen et al., and annotated as UDP-glycosyltransferase and said reference UDP-glycosyltransferase has 100% sequence identity to SEQ ID NO: 1 of the instant invention and the use of UDP-glycosyltransferase in the synthesis of Rebaudiosides is well established in the art; for details see the references and arguments provided below to maintain the 103(a) rejection. Examiner also takes the position that if it is not enabled in the disclosure of Bennetzen et al., then, applicant’s claims are not enabled because they recite the exact elements (same structure having 100% sequence identity to SEQ ID NO: 1 of the instant application) recited in disclosure of Bennetzen et al., Applicant has stated that “…Further, no attempt has been made to correlate any of the genomic sequences with any functional activity …” and is not enabled and thus applicants’ own claims encompassing many variants of unlimited and undefined structures i.e., polypeptides encompassing 80%-95% sequence identity to SEQ ID NO: 1 of the instant application are not enabled and there is no evidence of possession, as the specification does not show a single variant of SEQ ID NO: 1 or SEQ ID NO: 13 having the associated function.
Furthermore, the instant claims are directed to a product i.e., genetically modified yeast cells comprising the amino acid sequence of SEQ ID NO: 1 … pathway enzymes includes any geranylgeranyl diphosphate synthase, any copalyl diphosphate synthase, any ent-kaurene synthase, any kaurene oxidase, any kaurenoic acid hydroxylase, any cytochrome P450 reductase… any UDP-glycosyltransferase… UGT74G1… . The cited combination of references teach genetically modified yeast cells for the production of rebaudiosides; said combination teaches all the structural and functional elements as claimed and inherently possesses all the biochemical properties as claimed in the instant invention: 
Examiner reiterates;
Simon et al., (US 10,017,804) teach genetically modified yeast cells/S. cerevisiae comprising specific structures with UDP-glycosyltransferase activity (UGT74G1 (Accession No. AAR06920.1; and UGT85C2 (Accession No. AAR06916.1), see References cited, page 6 and Example 2, col. 46); and said specific recombinant hosts/specific cellular context/S. cerevisiae
 Bennetzen et al., (Nat. Biotechnol., 2012, Vol. 30(6): 555-561; UniProtKB/TrEMBL Accession# K4AME6; annotated as UDP-glycosyltransferase) disclose reference polypeptides and encoding polynucleotides having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignment.
Markosyan et al., (US 9,752,174) advantageously provide teaching, suggestion and motivation regarding biochemical characterization and catalytic properties, including determination of structural isomers of RebM/RebM2 catalyzed by any given UDP-glycosyltransferase, including UGT76G1 (Accession No. AAR06912.1) and its variants (see Examples 1, 26 and 34) and the use of preparative HPLC methods for the determination of structural isomers of RebM/RebM2.  
Ono et al., (US 10,000,783) disclose a UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 7 of the instant invention (see provided sequence alignment); and method of use for producing various Rebaudiosides; applicants’ are also directed to the following sections in US 10,000,783: Abstract; Fig. 1-2; col. 2, lines 45-67; and entire document.
Examiner finds support in the following sections of MPEP:  
2112 [R-3]   Requirements of Rejection Based on Inherency; Burden of Proof The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (X7Fed. Cir. 1983).

I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DIS-COVERY OF A NEW PROPERTY
In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)(“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999) (“Because sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”)>; SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate).


Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

 	Furthermore, Simon et al., (US 10,017,804) and Markosyan et al., (US 9,752,174) provide clear teaching, suggestion and motivation regarding the use and biochemical properties of various UDP-glycosyltransferase, substrate specificities and characterization of various variants. Examiner as a ready reference has reproduced relevant sections below:  
Simon et al., (US 10,017,804)

    PNG
    media_image1.png
    877
    486
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    207
    322
    media_image2.png
    Greyscale

Col. 12 biochemical reaction catalyzed is well understood

    PNG
    media_image3.png
    331
    327
    media_image3.png
    Greyscale

Col. 16-17

    PNG
    media_image4.png
    343
    320
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    365
    321
    media_image5.png
    Greyscale

Col. 18

    PNG
    media_image6.png
    475
    318
    media_image6.png
    Greyscale

Col. 21

    PNG
    media_image7.png
    370
    332
    media_image7.png
    Greyscale

Characterizing the activity of glycosyltransferase

    PNG
    media_image8.png
    540
    370
    media_image8.png
    Greyscale

Markosyan et al., (US 9,752,174) also provide teaching, suggestion and motivation to employ various UDP-glycosyltransferases obtained from various sources and in fact have listed 891 UDP-glycosyltransferases as potential biocatalysts for the synthesis of various Rebaudiosides
Markosyan et al., (US 9,752,174)
Col. 2

    PNG
    media_image9.png
    528
    326
    media_image9.png
    Greyscale

Col. 2

    PNG
    media_image10.png
    71
    332
    media_image10.png
    Greyscale

Col. 3 Biochemical characteristics of various glycosyltransferases

    PNG
    media_image11.png
    559
    321
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    601
    328
    media_image12.png
    Greyscale

Col. 12

    PNG
    media_image13.png
    456
    325
    media_image13.png
    Greyscale

Applicants’ further argue: (C) “…Further, Applicant notes that Markosyan et al. (US 9,752,174), hereafter referred to as ’174, describes contacting a substance comprising rebaudioside A with UDP-glucosyltransferase to form a composition comprising rebaudioside D2. More specifically, ’174 described using E. coli transformed with Stevia rebaudiana nucleotide sequences to produce UDP-glucosyltransferase capable of transforming RebA and/or RebD2 to RebM2. Applicant respectfully notes that while the ’174 patent discloses prokaryotic cells comprising UDP-glucosyltransferase, it does not contemplate the need for efficient conversion of rebaudioside A to rebaudioside D, for the ultimate biosynthesis of RebM free of unnatural steviols.”
Reply (C): Contrary to applicants’ arguments, examiner continues to hold the position that Markosyan et al. (US 9,752,174), do indeed envisage the use of yeast/S. cerevisiae as a recombinant host comprising UDP-glycosyltransferases for the synthesis of Rebaudiosides; see relevant section reproduced below:
Table 1 & 2 lists many glycosyltransferases, a total ~891 UDP-glycosyltransferases; see cols. 12-17, including variants; cols. 52-53 
US 9752174 teaches yeast cells as Hosts; Col. 19 and expressed in yeast,

    PNG
    media_image14.png
    59
    314
    media_image14.png
    Greyscale
 
Col. 63

    PNG
    media_image15.png
    570
    327
    media_image15.png
    Greyscale

	Applicants’ further argue: (D) “…Regarding the office action’s statement that the combination of cited references, and optimization of prior art conditions provide/suggest the specific concentrations of RebM and RebM2 of the pending claims, Applicant respectfully notes that the Examiner is employing impermissible hindsight...”.
Reply (D): Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 08/28/2020 and additionally for the following reasons. Contrary to applicants’ arguments and assertions, examiner has provided ample evidence including the scientific rationale for the use of Bennetzen et al., UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 1 and Ono et al., (US 10,000,783) disclose a UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 7 of the instant invention (see provided sequence alignment); and method of use for producing various Rebaudiosides; of the instant application/claims in the claimed genetically modified yeast cell for the synthesis of Rebaudiosides and modify the teachings of Simon et al., and Markosyan et al. 
Furthermore, in response to applicants’ argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicants’ disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
   Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1-4, 7, 22, 25, 39-60, 63 and 90-92 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied references) by the secondary reference (teaching reference).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the composition claimed herein and the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
Examiner also takes the position; 
(i) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(ii) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness; and
(iii) The Supreme Court has acknowledged: 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 

Therefore, the cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
(i) Applicants’ arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986);
(ii) The instant invention is a simple combination of elements taught in the prior art, wherein the elements of prior art are combined to yield predictable results and the choice is from a finite number of identified elements with a highly predictable outcome and expectation of success. 
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
 (A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-7, 22, 25, 39-60, 63 and 90-95 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application amended claims 1-10, 14-16, 21 and 27-34 (dated 02/06/2020) of Wichmann et al., 16/637,188 (US 2020/0165651 A1).
Claims 1-7, 25, 39-60, 63 and 90-95
Claims 1-4, 7, 22, 25, 39-60, 63 and 90-92 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon et al., (US 10,017,804) and in view of Bennetzen et al., (Nat. Biotechnol., 2012, Vol. 30(6): 555-561; UniProtKB/TrEMBL Accession# K4AME6; annotated as UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignment), Ono et al., (US 10,000,783, UDP-glycosyltransferase having 100% sequence identity to SEQ ID NO: 7 of the instant invention; see provided sequence alignment) and Markosyan et al., (US 9,752,174).
Claims 26, 64-67, 70-76, 80-85 and 87 and non-elected species in the elected Group I, claims 56-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Conclusion
	None of the claims are allowable. Claims 1-7, 22, 25, 39-60, 63 and 90-95 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652